Citation Nr: 1404172	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran originally requested a Board hearing at a local VA office in his March 2011 substantive appeal; however, in a March 2012 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of a 70 percent disability rating for the following service-connected disabilities: intervertebral disc syndrome with sensory loss at right upper extremity, rated 40 percent; intervertebral disc syndrome with sensory loss at left upper extremity, rated 20 percent; and cervical spine degenerative joint disease with intervertebral disc syndrome of the dorsal scapular nerve area of C3 and C4, rated 20 percent.  As such, the Veteran potentially qualifies for a TDIU under 38 C.F.R. § 4.16(a).

Here, a September 2009 QTC examiner found that the Veteran's service-connected impairment was to a moderate degree.  By contrast, in May 2010, a private physician, Steven E. Skahill, M.D., opined that "there is no way he could be gainfully employed.  He is 100% disabled in my opinion."  Dr. Skahill also found that the Veteran "cannot move his neck," which is among his service-connected disabilities.  Because Dr. Skahill also included his assessment of the Veteran's non-service connected back pain in his determination of unemployability, that opinion cannot, on its own, sustain a grant of TDIU.

Consequently, in light of the worsening evidenced by Dr. Skahill's May 2010 findings, a new examination is required to assess the current nature, extent, and severity of the Veteran's service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his symptoms of his service-connected disabilities and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, afford the Veteran a VA examination to obtain an opinion, if possible, from a vocational specialist, as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., intervertebral disc syndrome with sensory loss at right upper extremity, intervertebral disc syndrome with sensory loss at left upper extremity, and cervical spine degenerative joint disease with intervertebral disc syndrome of the dorsal scapular nerve area of C3 and C4), either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The claims file should be made available to and reviewed by the examiner.

All opinions expressed should be accompanied by a supporting rationale.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


